[Cite as State v. Jones, 2020-Ohio-5526.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :             No. 20AP-301
                                                              (C.P.C. No. 18CR-3064)
v.                                                 :
                                                         (ACCELERATED CALENDAR)
James J. Jones,                                    :

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on December 3, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Daniel J.
                 Stanley, for appellee.

                 On brief: James J. Jones, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, James J. Jones, pro se, appeals from a decision and
entry of the Franklin County Court of Common Pleas denying his motion to vacate or set
aside judgment. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed June 26, 2018, plaintiff-appellee, State of Ohio, charged
Jones, along with seven other codefendants, with one count of engaging in a pattern of
corrupt activity, in violation of R.C. 2923.32, a first-degree felony; one count of trafficking
in marijuana, in violation of R.C. 2925.03, a second-degree felony; two counts of trafficking
in cocaine, in violation of R.C. 2925.03, first-degree felonies; one count of trafficking in
marijuana, in violation of R.C. 2925.03, a fourth-degree felony; and one count of receiving
proceeds of an offense subject to forfeiture proceedings, in violation of R.C. 2927.21, a third-
No. 20AP-301                                                                                 2


degree felony. Five of the counts contained accompanying one-year firearm specifications,
and two of the counts contained forfeiture specifications for the $509,373 in currency
seized following an execution of a search warrant. The indictment related to conduct
occurring between December 18, 2017 and June 16, 2018.
          {¶ 3} After initially entering a plea of not guilty, Jones appeared with counsel on
May 15, 2019 and entered a guilty plea to one count of trafficking in cocaine as a first-degree
felony, alleging over 100 grams of cocaine. The trial court accepted Jones' guilty plea, found
Jones guilty of the one count of trafficking in cocaine as a first-degree felony, and imposed
the mandatory required prison sentence of 11 years. Jones did not file a timely direct appeal
of his conviction and sentence.
          {¶ 4} On September 20, 2019, Jones filed a pro se motion in the trial court to vacate
or set aside judgment. Jones argued in his motion that the issuance of the search warrant
leading to his indictment was erroneous because the Franklin County Municipal Court
lacked jurisdiction to issue the warrant. The state opposed Jones' motion, arguing that the
legality of the warrant is irrelevant because Jones' conviction was pursuant to a guilty plea,
not pursuant to the search warrant. Jones filed a reply to the state's memorandum in
opposition on October 16, 2019 arguing the trial court did not have subject-matter
jurisdiction over Jones pursuant to his theory that the search warrant was issued in the
wrong jurisdiction and the indictment filed pursuant to that search warrant was void ab
initio.
          {¶ 5} While his motion to vacate was still pending, Jones filed a February 7, 2020
motion for summary judgment or, in the alternative, request for an oral hearing related to
his September 20, 2019 motion to vacate. Additionally, Jones filed an untimely notice of
appeal of his conviction in this court on February 21, 2020. This court denied Jones' motion
for leave to file a delayed appeal in a June 30, 2020 memorandum decision. State v. Jones,
10th Dist. No. 20AP-115. Jones also filed a pro set writ of mandamus in this court on
April 8, 2020. The magistrate recommended dismissal of Jones' mandamus complaint in
an April 14, 2020 magistrate's decision. State ex rel. Jones v. State of Ohio, 10th Dist. No.
20AP-204. Jones filed objections to the magistrate's decision on May 11, 2020, and the
matter is still pending.
No. 20AP-301                                                                              3


       {¶ 6} On May 13, 2020, the trial court issued a decision and entry denying Jones'
motion to vacate or set aside judgment and denying as moot his motion for summary
judgment or, alternatively, requesting an oral hearing. The trial court construed Jones'
motion as a post-sentence motion to withdraw a guilty plea under Crim.R. 32.1. Finding
Jones did not demonstrate he is entitled to withdraw his guilty plea, the trial court denied
Jones' motion to vacate or set aside the judgment of his conviction. Jones timely appeals.
II. Assignment of Error
       {¶ 7} Jones assigns the following error for our review:
              The Franklin County Common Pleas Court erred by denying
              Defendant-Appellant's Motion to Vacate because the judgment
              was void ab initio.

III. Analysis
       {¶ 8} In his sole assignment of error, Jones argues the trial court erred in denying
his motion to vacate the judgment of his conviction. The trial court construed his motion
as a post-sentence motion to withdraw his guilty plea, and we similarly review it as a post-
sentence motion to withdraw his plea. See, e.g., State v. Schlee, 117 Ohio St.3d 153, 2008-
Ohio-545, ¶ 12 (noting courts have discretion to "recast irregular motions into whatever
category necessary to identify and establish the criteria by which the motion should be
judged").
       {¶ 9} Pursuant to Crim.R. 32.1, a "motion to withdraw a plea of guilty or no contest
may be made only before sentence is imposed; but to correct manifest injustice the court
after sentence may set aside the judgment of conviction and permit the defendant to
withdraw his or her plea." Thus, a trial court may allow a post-sentence withdrawal of a
guilty plea only to correct a manifest injustice. State v. Morris, 10th Dist. No. 19AP-152,
2019-Ohio-3795, ¶ 11. A defendant seeking a post-sentence withdrawal of a guilty plea
bears the burden of establishing the existence of a manifest injustice. Id., citing State v.
Morgan, 10th Dist. No. 12AP-241, 2012-Ohio-5773, ¶ 11. The term " '[m]anifest injustice
relates to some fundamental flaw in the proceedings which result[s] in a miscarriage of
justice or is inconsistent with the demands of due process.' " Morgan at ¶ 10, quoting State
v. Williams, 10th Dist. No. 03AP-1214, 2004-Ohio-6123, ¶ 5.
No. 20AP-301                                                                                 4


       {¶ 10} The decision to grant or deny a motion to withdraw a guilty plea made under
Crim.R. 32.1 rests within the sound discretion of the trial court, and we will not disturb that
decision on appeal absent an abuse of discretion. Morris at ¶ 12, citing Morgan at ¶ 11. An
abuse of discretion connotes a decision that is unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
       {¶ 11} "It is well-established that res judicata bars claims raised in a Crim.R. 32.1
postsentence motion to withdraw a guilty plea that were raised or could have been raised
in a prior proceeding such as a direct appeal." Morris at ¶ 13; State v. Taylor, 10th Dist.
No. 19AP-795, 2020-Ohio-4581, ¶ 12 ("[t]his court has consistently applied res judicata to
bar a defendant from raising issues in a post-sentence Crim.R. 32.1 motion that were or
could have been raised on direct appeal"), citing State v. Mobley, 10th Dist. No. 18AP-23,
2018-Ohio-3880, ¶ 14, citing State v. Ikharo, 10th Dist. No. 10AP-967, 2011-Ohio-2746,
¶ 11. " 'Under the doctrine of res judicata, a final judgment of conviction bars a convicted
defendant who was represented by counsel from raising and litigating in any proceeding
except an appeal from that judgment, any defense or any claimed lack of due process that
was raised or could have been raised by the defendant at the trial, which resulted in that
judgment [of] conviction, or an appeal from that judgment.' " (Emphasis omitted.) State v.
Cole, 2 Ohio St.3d 112, 113 (1982), quoting State v. Perry, 10 Ohio St.2d 175 (1967),
paragraph nine of the syllabus.
       {¶ 12} As the trial court noted, the proper remedy for Jones' arguments related to
deficiencies in the search warrant would have been a timely filed motion to suppress.
However, Jones did not file a motion to suppress and instead entered a plea of guilty. This
court has held that "[a] criminal defendant who enters a voluntary plea of guilty while
represented by competent counsel waives all nonjurisdictional defects in the proceedings."
State v. Fortner, 10th Dist. No. 08AP-191, 2008-Ohio-5067, ¶ 8 (noting that by pleading
guilty, a defendant waives his right to challenge any defects in an indictment); see also State
v. Sullivan, 10th Dist. No. 12AP-526, 2013-Ohio-675, ¶ 20. Though Jones attempts to
phrase his arguments related to the defects in the search warrant as creating a jurisdictional
problem, we note, as the trial court did, that Jones does not challenge the subject-matter
jurisdiction of the trial court to accept his guilty plea. Additionally, Jones did not timely
appeal from his judgment of conviction and sentence, and this court denied his request to
No. 20AP-301                                                                               5


file a delayed appeal. The arguments Jones makes in his September 20, 2019 motion to
vacate are arguments Jones could have made in a direct appeal or by a prior motion.
Consequently, res judicata operates to bar Jones from making these arguments in a post-
sentence motion to withdraw his plea. Morris at ¶ 13. Thus, because res judicata bars
Jones' motion, the trial court did not err in denying Jones' motion. Id. Accordingly, we
overrule Jones' sole assignment of error.
IV. Disposition
         {¶ 13} Based on the foregoing reasons, the trial court did not err in denying Jones'
motion to vacate or set aside the judgment of his conviction. Having overruled Jones' sole
assignment of error, we affirm the judgment of the Franklin County Court of Common
Pleas.
                                                                        Judgment affirmed.

                        DORRIAN and BEATTY BLUNT, JJ., concur.